Sandy Opacich, Case: 1:19-cv-00373-KBBUnited
                                        Doc #:  35 Filed:
                                              States District12/02/19
                                                              Court   1 of 3. PageID #: 374 216-357-7077
Clerk of Court                          Northern District of Ohio
                                     Carl B. Stokes US Courthouse
                                           Office of the Clerk
                                       801 West Superior Avenue
                                      Cleveland, Ohio 44113-1830

12/2/19


J. Dean Carro
400 South Main Street
Akron, Ohio 44720


Re:          Somai, et al v. City of Bedford, Ohio

Case No: 19CV373

Greetings,

        In accordance with Local Rule 16.6, you have been selected as a potential Mediator in the above referenced case. It is

requested that you perform a conflict check to determine whether you can serve as Mediator. Enclosed, please find a copy of the

docket which discloses the names of parties and attorney of record, which will enable you to check for potential conflicts of

interest. Also enclosed is a copy of the Order of Referral to Mediation for your reference.

        Please return the Neutral Response Form to the ADR Office using the contact information below by Dec 9, 2019              .

Even if you must decline this assignment, you must still submit the Neutral Response Form by the date requested. If you are

appointed as the neutral in this case, you will receive a notice of electronic filing from CM/ECF with the Notice of Designation of

Mediator. Should you have any questions concerning this potential assignment, please do not hesitate to contact the ADR office.

Thank you for your attention to this request.

                                                                         Sincerely,
                                                                           /s/ Ashley L. Belzer
                                                                          ADR Administrator
                                                                          (P) 216-357-7077
                                                                          (F) 216-357-7086
                                                                          (E) OHND_ADR@ohnd.uscourts.gov




  John F. Seiberling Federal Building and       James M. Ashley and Thomas W.L.           Thomas D. Lambros Federal Building
              US Courthouse                           Ashley US Courthouse                       and US Courthouse
            2 South Main Street                     1716 Spielbusch Avenue                        125 Market Street
            Akron, Ohio 44308                          Toledo, Ohio 43604                     Youngstown, Ohio 44503
               330-252-6000                               419-213-5500                              330-884-7400
Sandy Opacich, Case: 1:19-cv-00373-KBBUnited
                                        Doc #:  35 Filed:
                                              States District12/02/19
                                                              Court   2 of 3. PageID #: 375 216-357-7077
Clerk of Court                          Northern District of Ohio
                                     Carl B. Stokes US Courthouse
                                           Office of the Clerk
                                       801 West Superior Avenue
                                      Cleveland, Ohio 44113-1830

12/2/19


Jerome Weiss
1600 Midland Bldg, 101 Prospect Ave W
Cleveland, Ohio 44115


Re:          Somai, et al v. City of Bedford, Ohio

Case No: 19CV373

Greetings,

        In accordance with Local Rule 16.6, you have been selected as a potential Mediator in the above referenced case. It is

requested that you perform a conflict check to determine whether you can serve as Mediator. Enclosed, please find a copy of the

docket which discloses the names of parties and attorney of record, which will enable you to check for potential conflicts of

interest. Also enclosed is a copy of the Order of Referral to Mediation for your reference.

        Please return the Neutral Response Form to the ADR Office using the contact information below by Dec 9, 2019              .

Even if you must decline this assignment, you must still submit the Neutral Response Form by the date requested. If you are

appointed as the neutral in this case, you will receive a notice of electronic filing from CM/ECF with the Notice of Designation of

Mediator. Should you have any questions concerning this potential assignment, please do not hesitate to contact the ADR office.

Thank you for your attention to this request.

                                                                         Sincerely,
                                                                           /s/ Ashley L. Belzer
                                                                          ADR Administrator
                                                                          (P) 216-357-7077
                                                                          (F) 216-357-7086
                                                                          (E) OHND_ADR@ohnd.uscourts.gov




  John F. Seiberling Federal Building and       James M. Ashley and Thomas W.L.           Thomas D. Lambros Federal Building
              US Courthouse                           Ashley US Courthouse                       and US Courthouse
            2 South Main Street                     1716 Spielbusch Avenue                        125 Market Street
            Akron, Ohio 44308                          Toledo, Ohio 43604                     Youngstown, Ohio 44503
               330-252-6000                               419-213-5500                              330-884-7400
Sandy Opacich, Case: 1:19-cv-00373-KBBUnited
                                        Doc #:  35 Filed:
                                              States District12/02/19
                                                              Court   3 of 3. PageID #: 376 216-357-7077
Clerk of Court                          Northern District of Ohio
                                     Carl B. Stokes US Courthouse
                                           Office of the Clerk
                                       801 West Superior Avenue
                                      Cleveland, Ohio 44113-1830

12/2/19


Kathryn Mercer
11075 East Blvd.
Cleveland, Ohio 44114


Re:          Somai, et al v. City of Bedford, Ohio

Case No: 19CV373

Greetings,

        In accordance with Local Rule 16.6, you have been selected as a potential Mediator in the above referenced case. It is

requested that you perform a conflict check to determine whether you can serve as Mediator. Enclosed, please find a copy of the

docket which discloses the names of parties and attorney of record, which will enable you to check for potential conflicts of

interest. Also enclosed is a copy of the Order of Referral to Mediation for your reference.

        Please return the Neutral Response Form to the ADR Office using the contact information below by Dec 9, 2019              .

Even if you must decline this assignment, you must still submit the Neutral Response Form by the date requested. If you are

appointed as the neutral in this case, you will receive a notice of electronic filing from CM/ECF with the Notice of Designation of

Mediator. Should you have any questions concerning this potential assignment, please do not hesitate to contact the ADR office.

Thank you for your attention to this request.

                                                                         Sincerely,
                                                                           /s/ Ashley L. Belzer
                                                                          ADR Administrator
                                                                          (P) 216-357-7077
                                                                          (F) 216-357-7086
                                                                          (E) OHND_ADR@ohnd.uscourts.gov




  John F. Seiberling Federal Building and       James M. Ashley and Thomas W.L.           Thomas D. Lambros Federal Building
              US Courthouse                           Ashley US Courthouse                       and US Courthouse
            2 South Main Street                     1716 Spielbusch Avenue                        125 Market Street
            Akron, Ohio 44308                          Toledo, Ohio 43604                     Youngstown, Ohio 44503
               330-252-6000                               419-213-5500                              330-884-7400
